DAUKSCH, Judge.
This is an appeal from an order of dismissal. Fla.R.App.P. 9.130(a)(3)(C)(v). The trial court was correct in its determination that the Federal Arbitration Act is applicable and that arbitration should first be conducted. However, the proper procedure in this case is for the case to be stayed pending arbitration completion. 9 U.S.C. § 3 (1980); see Sam Reisfeld & Son Import Co. v. S.A. Eteco, 530 F.2d 679 (5th Cir. 1976); see also Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Melamed, 405 So.2d 790, 793 (Fla. 4th DCA 1981).
The order of dismissal is reversed for entry of a stay order.
REVERSED and REMANDED.
SHARP, C.J., and COBB, J., concur.